DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on April 15, 2022 and wherein the Applicant has amended claims 1, 12, and cancelled claims 3, 14. 
In virtue of this communication, claims 1-2, 4-13, 15-20 are currently pending in this Office Action.
With respect to the objection of claims 1-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancellation of claims 3, 14, and argument, see paragraph 3 of page 5 in Remarks filed on April 15, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 about the claimed “a speed detection unit” in claims 1, 12, under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s argument, see paragraph 1 of page 6 in Remarks filed on April 15, 2022, have been fully considered and the argument is persuasive, wherein the applicant argument indicated that “a speed detection unit” is well-known in the art, e.g., “an encoder on the fan shaft” or “optical devices” (Applicant exampled specification paragraph [0041] and [0045], and however, paragraph [0041] described a way to obtain fan “speed”, other than a structure to perform the way and paragraph [0045] disclosed “a single detector 102”, but such “detector 102” is used to measure noise power, other than fan speed). Therefore, the rejection of claims 1-20 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
With respect to the rejection of claim 9 under 35 USC §112(b), as set forth in the previous Office Action, the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action and wherein this rejection is maintained because the Applicant did not address this issue in the Remarks filed on April 15, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US 20050094823 A1, hereinafter Kobori) and in view of reference Lang (US 20100271219 A1).
Claim 1: Kobori teaches a system (title and abstract, ln 1-18, a system in fig. 2) comprising: 
a heat detection unit (including fans 1, 2, temperature sensor 26, a system controller 27, etc., in fig. 2, heat generated by electric power supplied to lamp and detected by the temperature sensor 26 in fig. 2, para [0046]-[0047]) comprising: 
a fan (fans 1, 2 in fig. 2) adapted to draw air through a conduit (duct structure 3 constituting the air flow path of cooling air, para [0016]), the fan producing noise while drawing the air (acoustic noise is observed while the fan 1 is being rotated, para [0018]); and 
a noise cancellation unit (including a microphone 4, a speaker 5, a rotation speed detector 11, an amplifier 6, ADC 7, DSP 13, etc. in fig. 2) communicably coupled with the heat detection unit (through the connection of noise reduction level signal from the remaining noise judgement part 16 to the system controller 27 in fig. 2), the noise cancellation unit comprising: 
a microphone (the microphone 4 in fig. 2) adapted to receive the noise of the fan (monitoring the acoustic noise state in the duct structure 3, para [0023]) and deriving a noise signal from the noise (a signal outputted to the amplifier 6 from the microphone 4 in fig. 2, para [0023]-[0024]); 
a speed detection unit (including the rotation speed detector 11 in fig. 2) to detect the speed of the fan (as rotational information of the fans 1, 2, para [0025]); 
an amplifier (including the amplifier 6 to take the signal outputted from the microphone 4 in fig. 2) adapted to amplify the noise signal received from the microphone (for input compensation, para [0016]); 
a phase-shift unit (including the antiphase wave generator units 23, 24, etc., in fig. 2) adapted to shift a phase of the amplified noise signal received from the amplifier (amount of remaining noise determined by the judgement result of the remaining noise judgement part 16 and compensated in the shift quantity and the amplitude of the remaining noise according to 19a/19b outputted from the lookup table 19 and frequency selector 20 by amplifier and phase controller 21, compensation values in amplitude and phase 19a/19b corresponding to information of a target frequency to be actively controlled by the frequency selector 20, para [0030] and further controlling amplitude value 21a and the phase shift quantity 21b to the wave data generator 23-24 in fig. 2, para [0031]-[0032]) to produce an anti-phase noise signal (via the wave data generator 22 to form antiphase waves with respect to the fan noise components, para [0033]), wherein the anti-phase noise signal is dependent on the detected speed of the fan (via the rotation speed detector 11 and the frequency counter 12 to affect frequency selected and 18a to the wave data generator to perform the shift and the amount adjustment for generating antiphase wave, para [0033]; e.g., via a formula 1, para [0018]-[0019]); and 
a speaker (the speaker 5 in fig. 2) adapted to output the anti-phase noise signal received from the phase-shift unit (received via the DAC 9, and filter and amplifier 8 in fig. 2); wherein an amplitude of the anti-phase noise signal is based on the speed of the fan (the amount of noise at the multiple frequencies NZx2, x3, x4, … is emphasized, para [0018]; and the amplitude of the noise is used to generate the antiphase wave via frequency analyzer 15, remaining noise judgement part 16, etc., and LUT to generate amplitude compensation value 19a, para [0030], in fig. 2; from the frequency selector noise level is minimized, abstract, i.e., the amplitude of the antiphase signal is inherently essential to the amplitude of the noise or remaining noise at the noise cancellation location with opposite phase each other, i.e., antiphase).
However, Kobori does not explicitly teach wherein the heat detection unit is a fire/smoke detection unit.
Lang teaches an analogous field of endeavor by disclosing a system (title and abstract, ln 1-5 and a system in fig. 1A) and wherein a fire/smoke detection unit is disclosed (aspirating smoke detector 12 in fig. 1A) to comprising: a fan adapted to draw air through a conduit (air in/out path in the aspirating smoke detector, including a protected space represented by the pipe network P in fig. 1A) for benefits of achieving an improvement in performance and operation of the smoke detector by a fast reaction manner and low power consumed with low cost (para [0003]-[0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the fire/smoke detection unit and wherein the fire/smoke detection unit comprising the fan adapted to draw air through the conduit, as taught by Lang, to the heat detection unit in the system, as taught by Kobori, for the benefits discussed above.
Claim 12 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the anti-phase noise signal suppresses the noise produced by the fan of the fire/smoke detection unit (Kobori, the fan noise is minimized due to the repeated phase compensation, abstract; impact unpleasantly on the ear as target frequencies to be actively controlled, para [0036], maintaining the noise reduced level at a optimal operation status, para [0049], and Lang, the fan 26 in the smoke detector 12 in fig. 1A).
Claim 4: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the noise signal and the anti-phase noise signal are at 180 degree of phase shift with respect to each other (Kobori, antiphase wave signal outputted from the element 22, i.e., 180 degree difference in phase from the noise signal inherently).
Claim 6: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the microphone and the fan are located in proximity with each other (Kobori, figs. 1-2, the fan 1 and the microphone 4 located at the same side of the duct structure in fig. 2, i.e., relatively proximity each other).
Claim 7: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the speaker and the fan are located in proximity with each other (Kobori, the fan 1 and the speaker 5 are relative proximately each other in figs. 1-2 and the see the discussion in claim 6 above).
Claim 8: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the noise cancellation unit comprises a power amplifier to amplify the anti-phase noise signal produced by the phase-shift unit (Kobori, including filter and amplifier 8 to amplify the output signal from the adder 25 in fig. 2).
Claim 9: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the fan and the conduit are coupled with the fire/smoke detection unit (Kobori, the fan 2 and the conduit 3 coupled with the system controller 27 via the temperature sensor 26 in fig. 2, and Lang, the smoke detector coupled with the pipe network in fig. 1A).
Claim 10: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the fire/smoke detection unit is placed inside a premises (Kobori, the active noise controller for use in a household electric appliance, e.g., liquid crystal projectors, para [0001], and inherently applied in a room or building and Lang, the aspiring smoke detector 12 for detecting smoke in fig. 1A).
Claim 11: the combination of Kobori and Lang further teaches, according to claim 1 above, wherein the speed of the fan is mapped with the frequency/amplitude of the anti-phase noise signal (Kobori, the mapping through the frequency counter 12, rotation time controller 18, and lookup table to map to outputs amplitude and phase compensation 19a and 19b in fig. 2, para [0028]-[0032]).
Claim 13 has been analyzed and rejected according to claims 12, 2 above.
Claim 15 has been analyzed and rejected according to claims 12, 4 above.
Claim 17 has been analyzed and rejected according to claims 12, 6 above.
Claim 18 has been analyzed and rejected according to claims 12, 7 above.
Claim 19 has been analyzed and rejected according to claims 12, 8 above.
Claim 20 has been analyzed and rejected according to claims 12, 1 above.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori (above) and in view of references Lang (above) and Matouk et al (US 5625684 A, hereinafter Matouk). Tsujishita et al (US 7551743 B1, hereinafter Tsujishita).
Claim 5: the combination of Kobori and Lang teaches all the elements of claim 5, according to claim 1 above, including the amplifier to amplify the noise signal to suppress the noise produced by the fan (Kobori, via the element 6, ADC 7, etc., in fig. 2), except that it is based on a threshold value required to suppress the noise for the disclosed amplifier to amplify the noise signal.
Tsujishita teaches an analogous field of endeavor by disclosing a noise correction system (title and abstract, ln 1-10 and a system in fig. 4) and wherein the system comprising a noise cancellation unit (including correction means 12, 13, 14, 15 and noise detection means 110, in fig. 4) and wherein an amplifier is disclosed to be included in the noise cancellation unit (with in the noise detection means 110 and details in fig. 6) and a threshold is disclosed (a threshold value of the waveform shaping circuit 9, col 10, ln 25-31) and wherein an amplifier (an amplifier 7 for amplifying noise signal in fig. 6) amplifies the noise signal (outputted from the HPF 6 in fig. 6) based on a threshold value required to suppress the noise (the noise correction is performed by detecting the pulse noise signal while the output of the noise detection circuit 8 is greater than the threshold value during the gain of the amplifier is not modified, col 10, ln 23-31) for benefits of achieving an improvement in pulse noise cancellation by increasing the noise suppression ability even though a weaker pulse noise signal presented (col 2, ln 50-67, col 10, ln 32-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the amplifier and wherein the amplifier amplifies the noise signal based on the threshold value required to suppress the noise, as taught by Tsujishita, to the amplifier in the noise cancellation unit in the system, as taught by the combination of Kobori and Lang, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claims 12, 5 above.

Response to Arguments

Applicant's arguments filed on April 15, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 12, a response is considered necessary for several of applicant’s arguments since reference Kobori will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: Kobori fails to disclose wherein an amplitude of the anti-phase noise signal is based on the speed of the fan” because “Paragraph [0038] of Kobori refers to setting the frequency of the antiphase wave based on the fan speed, but not the amplitude. Kobori refers to uses a LUT 19 in order to generate an amplitude for the antiphase wave (see Kobori; paragraph [0030])”, as asserted in paragraph 4 of page 7 in Remarks filed on April 15, 2022.
In response to the argument cited above, the Office respectfully disagrees because Kobori clearly discloses not only phase compensation (19b, 21b), but also amplitude compensation (19a, 21a) to the speaker signal (via wave data generator 23, etc.,), which is essentially consistent with the claimed “wherein an amplitude to output the anti-phase noise signal is based on the speed of the fan” and thus, the argument above is moot. It is inherency that noise level is proportional to a fan speed (e.g., 30dBA noise power generated while fan speed is 2000 RPM while 45dBA at fan speed 4000 RPM, US 20120288112 A1 by Yang et al., para 36) and thus, completely and effectively cancelling noise by active noise cancellation technology is inherently involved in antiphase and amplitude of the noise cancelation signal with respect to a phase and an amplitude of the noise signal.
Therefore, on the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claim 12 and dependent claims 2, 5-11, 13, 15-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654